Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page   1 of 11
                                                       Electronically Filed
                                                              2/5/2019 11:20 AM
                                                              Steven D. Grierson
                                                              CLERK OF THE COURT




                                                       A-19-788812-C
                                                       Department 2




                          Case Number: A-19-788812-C
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 2 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 3 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 4 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 5 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 6 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 7 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 8 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 9 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 10 of 11
Case 2:19-cv-00372-JCM-CWH Document 1-2 Filed 03/01/19 Page 11 of 11
